IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46437

STATE OF IDAHO,                                  )
                                                 )   Filed: May 20, 2019
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
JASON PHILLIP WARING,                            )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period   of    confinement    of     two    years,   for    possession   of
       methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Jason Phillip Waring was on probation for possession of a controlled substance when
officers found Waring in possession of methamphetamine and drug paraphernalia. Waring pled
guilty to possession of methamphetamine. Idaho Code § 37-2732(c)(1). The district court
sentenced Waring to a unified term of seven years with three years determinate to run
consecutively to a sentence in an unrelated matter and retained jurisdiction. Following a period
of retained jurisdiction the district court relinquished jurisdiction. Waring filed a Rule 35 motion
for reconsideration of sentence, which the district court granted, in part, by reducing the


                                                 1
determinate portion of Waring’s sentence to two years. Waring appeals asserting that the district
court abused its discretion by imposing an excessive sentence, exceeding the prosecutor’s
recommendation, and by ordering the sentence to run consecutively to the unrelated sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Waring’s judgment of conviction and sentence are affirmed.




                                                   2